Exhibit 10.7
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This amendment (the “Amendment”) is made by and between Dominic Orr (the
“Executive”) and Aruba Networks, Inc., a Delaware corporation (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”).
     WHEREAS, the Parties previously entered into an Executive Employment
Agreement effective as of April 4, 2006 (the “Agreement”); and
     WHEREAS, the Parties wish to amend the Agreement in order to bring such
terms into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and other official guidance thereunder, as set
forth below.
     NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
     1. Section 5.2 of the Agreement is hereby amended to add the following new
paragraph to the end thereof:
“Notwithstanding the forgoing, for purposes of vesting acceleration with respect
to any award of restricted stock units (each, an “RSU Award”) under this Section
4, the term “Change of Control” shall be, with respect to an RSU Award, the
definition of “Change of Control” under the applicable equity plan under which
such RSU Award was granted or, if superseding, the definition of “Change of
Control” specified in the controlling award agreement for such RSU Award.”
     2. The existing Section 6.2 of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 6.2:
“6.2 Termination Without Cause; Resignation for Good Reason. If, at any time,
the Company terminates Executive’s employment without Cause, or Executive
resigns with Good Reason, and Executive provides the Company with a general
release of all claims in a form acceptable to the Company and allows such
release to become effective no later than sixty (60) days following the date of
Executive’s termination of employment or such earlier date required by the
release, then the Company will accelerate the vesting of any equity awards
granted to Executive such that the amount of vesting Executive would have
received if Executive had remained employed by the Company for an additional six
(6) months from the date of termination shall be accelerated and deemed fully
vested as of Executive’s last day of employment. For purposes of clarification,
any RSU Award that vests in accordance with this Section 6.2 will be subject to
repayment if the release does not become effective within the time period
specified above.”

 



--------------------------------------------------------------------------------



 



     3. Section 6.4(a) of the Agreement is hereby amended by deleting the
existing third sentence therein and replacing it in its entirety with the
following new sentence:
“If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the Payment equals the Best Results Amount, reduction shall
occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits.”
     4. This Amendment, taken together with the Agreement, to the extent not
modified by this Amendment, supersedes any and all previous contracts,
arrangements or understandings between the parties with respect to the
Agreement, and may not be amended adversely to Executive’s interest except by
mutual written agreement of the Parties.
     5. This Agreement will become effective on the date that it is signed by
the Company (the “Effective Date”).
(remainder of page intentionally left blank)

(signature page to follow)

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the
case of the Company by its duly authorized officer.

         
COMPANY
  ARUBA NETWORKS, INC.    
 
       
 
  /s/ Aaron Bean    
 
 
 
   
 
  By: Aaron Bean    
 
 
 
   
 
  Title: Head of HR    
 
 
 
   
 
       
EXECUTIVE
  DOMINIC ORR    
 
       
 
  /s/ Dominc P. Orr
 
   

-3-